Case 4:19-cv-04115-SOH Document 23                 Filed 03/27/20 Page 1 of 8 PageID #: 153



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION

JUSTIN CRAVEN, Individually and On                                                 PLAINTIFF
Behalf of All Others Similarly Situated

V.                               CASE NO. 4:19-CV-04115-SOH

NEELEY’S SERVICE CETNER, INC.,                                                   DEFENDANTS
And ALFRED NEELEY

            BRIEF IN SUPPORT OF RESPONSE IN PARTIAL OPPOSITION TO
             PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION

       Defendants, Neeley’s Service Center, Inc. (NSC) and Alfred Neeley (Neeley), in his

individual capacity (collectively, “Defendants”), by and through their undersigned attorneys,

Cross, Gunter, Witherspoon & Galchus, P.C., and for their Brief in Support of Response in

Partial Opposition to Plaintiff’s Motion for Conditional Certification, state:

                                    I.      INTRODUCTION

       Plaintiff filed his Complaint on September 11, 2019. See ECF No. 2. He has since

Amended his Complaint to add a claim of disability discrimination. See ECF No. 20, ¶ 3.

Plaintiff asserts claims both individually and as a collective action pursuant to the Fair Labor

Standards Act (FLSA). Id. Specifically, Plaintiff alleges that he and other non-exempt tow truck

drivers were not compensated for all hours worked. Id. at ¶¶ 54-58. Plaintiff has filed his

Motion seeking to conditionally certify a class of “all tow truck drivers within the last three

years.” See ECF No. 15, ¶ 3. Defendants’ proposed class is overbroad for purposes of Plaintiff’s

claims in this lawsuit. Notably, Plaintiff only worked for NSC at its location in Nashville,

Arkansas.

       Defendants deny many of Plaintiff’s allegations, including that Plaintiffs were employed

by Alfred Neeley, in his individual capacity. However, at this stage, Defendants do not oppose
Case 4:19-cv-04115-SOH Document 23                   Filed 03/27/20 Page 2 of 8 PageID #: 154



Plaintiff’s request to conditionally certify a putative class that is modified to include any hourly-

paid employees who operated a tow truck for NSC at its location in Nashville, Arkansas, at any

time since February 14, 2017. This collective action class definition will include all persons

similarly-situated to Plaintiff and adequately addresses collective claims arising in this lawsuit in

accordance with applicable standards under the FLSA.

                                      II.     ARGUMENT

       Defendants understand that this Court is well versed in the applicable two-step approach

for determining whether to certify a collective action pursuant to Section 216(b) of the FLSA. In

the first stage or "notice stage," the plaintiff bears the burden of proof and must make a “modest

factual showing sufficient to demonstrate that they and potential plaintiffs together were victims

of a common policy or plan that violated the law.” Wheeler, 2011 WL 5402446, at *1-2. After

completion of discovery, the court uses a more stringent analysis to determine whether the

members of the class are actually similarly situated. Id.1 Although lenient, the burden at the

initial stage is not "invisible." Parker v. Rowland Express, Inc., 492 F. Supp. 2d 1159, 1164 (D.

Minn. June 25, 2007).

       The power to authorize notice must be exercised with discretion and only in appropriate

cases. Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 944 (W.D. Ark. April 15, 2003).

A plaintiff “may not meet this burden through unsupported assertions of additional plaintiffs and

widespread FLSA violations.” Wheeler, 2011 WL 5402446, at *2.                Mere averments in a

complaint are not enough. West v. Border Foods, Inc., Case No. 05-2525, 2006 WL 1892527, at

*3 (D. Minn. July 10, 2006). Further, courts have made clear that the responsibility to intervene

in the management of this type of litigation begins when the case is filed. Freeman, 256 F. Supp.

1
 The Eighth Circuit has set forth the proper standard for determining “similarly situated” at the
second stage. See Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791, 796 (8th Cir. 2014).

                                                 2
248390-2
Case 4:19-cv-04115-SOH Document 23                    Filed 03/27/20 Page 3 of 8 PageID #: 155



2d at 945. Indeed, this Court has held that it has a “responsibility to avoid the ‘stirring up’ of

litigation through unwarranted solicitation.” Id. (citing Severtson v. Phillips Beverage Co., 137

F.R.D. 264, 266-67 (D. Minn. June 27, 1991)).

       Neither the Act nor the regulations define what "similarly situated" means. Zezanski v.

First Step, Inc., 2017 WL 11446916, at *2 (W.D. Ark. June 27, 2017). District courts within the

Eighth Circuit have considered a variety of factors when determining whether plaintiffs and

proposed class members are “similarly situated” at the notice stage. These factors include: (1)

whether they hold the same job title; (2) whether they work or worked in the same geographic

location; (3) whether the alleged violations occurred during the same time period; (4) whether

they were subjected to the same policies and practices established in the same manner by the

same decision-maker; and (5) the extent to which the acts constituting the alleged violations are

similar. Id. at *2-3. Also, a “job title is not dispositive, whether a named plaintiff and potential

collective action plaintiffs share a common job title is a factor to consider in making the initial

“similarly situated” determination.” Id. at *3.

        A. Plaintiff’s Proposed Class Definition is Overbroad and Should Be Limited to
           NSC’s Nashville location.

       While the burden of proof at this stage is not onerous, it does exist, and self-serving

statements in an affidavit are not sufficient evidence to justify the broadly worded class proposed

by Plaintiff. NSC operates two service centers in Arkansas: one in Texarkana and one in

Nashville. See Jason Neeley Declaration, ¶ 3, attached to Defendants’ Response as Exhibit 1

(hereinafter “Neeley Dec.”).     Plaintiff only worked for NSC at its location in Nashville,

Arkansas. See ECF No. 15-6, ¶ 7; see also Neeley Dec., ¶ 4. He never worked at the Texarkana

location and does not allege that he ever did. Id. Notably, he was not employed as a tow truck




                                                  3
248390-2
Case 4:19-cv-04115-SOH Document 23                   Filed 03/27/20 Page 4 of 8 PageID #: 156



driver (he was a Tire Technician), but he did provide back-up towing services, as needed, so that

distinction is only form over function at this point. See Neeley Dec., ¶ 4.

       Further, the type of business operations, work schedules, personnel, and management

varied between NSC’s two locations. See Neeley Dec., ¶¶ 3-5. Plaintiff offers no evidence or

even allegation as to what personal knowledge he has with respect to the operations at NSC’s

Texarkana location, its timekeeping policy, schedules, or how other tow truck drivers allegedly

worked. Furthermore, there were different supervisors and managers between the locations, and

no personnel ever worked between or among both locations. Id. at ¶ 3. Plaintiff’s allegations are

based entirely upon “off-the-clock” work and his scheduled work hours, which is individualized

in nature. However, among different locations and different supervisors over different work

schedules, the distinctions between locations are insurmountable even at this first stage of

conditional certification.

       The attempted class definition reaches too far based on Plaintiff’s lack of knowledge

alone. Plaintiff makes only blanket assertions about his job title and work schedule, but he states

nothing about any other affected employee(s). See ECF No. 15-6, ¶¶ 12-13. Plaintiff also fails

to identify any work performed by any other putative class member at NSC’s Texarkana

location. See id. “Conclusory affidavits from [a …] named plaintiff who had limited experience

outside of his locale will not suffice to make a modest factual showing that other employees in a

multi-state region are similarly situated for FLSA purposes.” McLendon v. Schlumburger Tech.

Corp., 2016 WL 3911897, at *6 (E.D. Ark. July 15, 2016).

       Further, any tow truck drivers at NSC’s Texarkana location are likely exempt from

overtime under the Federal Motor Carrier Safety Act. Drivers qualify for the Motor Carrier




                                                 4
248390-2
Case 4:19-cv-04115-SOH Document 23                      Filed 03/27/20 Page 5 of 8 PageID #: 157



Exemption so long as they are driving a motor vehicle weighing more than 10,000 pounds 2 in

interstate or foreign commerce. 29 C.F.R. § 782.2(b)(3) (emphasis supplied). The “interstate

commerce” requirement is met even where goods in intrastate commerce are viewed in “one leg

of an interstate journey.” See Roberts v. Levine, 921 F.2d 804, 810-14 (8th Cir. 1990); see also

Abel v. S. Shuttle Servs., Inc., 631 F.3d 1210, 1215 (11th Cir. 2011) (analyzing multiple cases

that “make clear that trips within a single state are made in interstate commerce when they are

part of a practical continuity of movement of the goods in interstate commerce”); see also 29

C.F.R. § 782.7(b)(1).      Indeed, the Motor Carrier Exemption defines “Drivers” to include

“[i]ndividuals whose driving duties are concerned with transportation, some of which is in

intrastate commerce and some of which is in interstate or foreign commerce.”                  29 C.F.R.

§ 782.3(a).

        Plaintiff, however, contends that he never drove across state lines. See ECF No. 20, ¶ 29.

Regardless of the merits of this claim, his own statement differentiates himself (and other drivers

at the Nashville location) from tow truck operators in the Texarkana location. See Neeley Dec.,

¶ 3(c). While the merits need not be addressed at this time, this is an important distinction

between the similarity of representative evidence Plaintiff can offer on behalf of his proposed

collective class. Accordingly, Plaintiff has not met even his lenient burden of showing the



2
  Congress passed legislation amending the definition of a “commercial vehicle” to include a vehicle that
has a gross vehicle weight of over 10,0001 pounds. See McCall v. Disabled American Veterans Ernestine
Schumann-Heink Missouri Chp. 2, et al., Case No. 11-1298-CV-W-ODS, pp. 3-4 (W.D. Mo. July 27,
2012) (discussing in detail the state of the law for the Motor Carrier Exemption), attached to Defendant’s
Motion for Summary Judgment as Exhibit P. That Act decreed that the overtime provisions contained in
the FLSA would apply to a “covered employee,” which it defined to include a driver of a motor vehicle
“weighing 10,000 pounds or less.” Id. (citing Pub. L. No. 110-244, Title III, § 306 (2008)). Thus, where
evidence establishes that a driver operates a vehicle with a gross vehicle weight of over 10,001 pounds,
summary judgment is appropriate on any overtime claims brought by that driver. See McCall, Case No.
11-1298-CV-W-ODS, p. 5 (granting summary judgment to employer on employee’s FLSA overtime
claims).


                                                    5
248390-2
Case 4:19-cv-04115-SOH Document 23                   Filed 03/27/20 Page 6 of 8 PageID #: 158



factual similarities among himself and tow truck drivers in Texarkana, and his class should be

limited to NSC’s Nashville location.

       Thus, the putative class definition should be limited to any hourly-paid employees who

operated a two truck at its location in Nashville, Arkansas, at any time since February 14, 2017.

This class of workers who Plaintiff has actual knowledge of potential claims is adequate based

on the facts and allegations contained in Plaintiff’s Amended Complaint and in this Response.

Conditionally certifying Plaintiff’s proposed class without modification goes beyond the

purposes of the FLSA. See Freeman, 256 F. Supp. 2d at 945.

        B. Plaintiff’s Request for Email and Text Messaging Is Unnecessary and
           Unduly Burdensome.

       Subject to the modified class definition set forth above, Defendants do not oppose the

issuance of the proposed Notice and Consent forms by regular mail, reminder postcard, and/or

physical posting at the Nashville location. However, Defendants oppose Plaintiff’s remaining

requests relating to distribution of the class notice documents.

       First, Defendants do not know whether the phone numbers they possess are “land line” or

cellular phone lines but are willing to provide them if deemed appropriate by the Court.

       Second, distribution by email is unnecessary. Defendants do not oppose the distribution

of the Notice and Consent forms via U.S. Mail, a reminder postcard, and physical posting.

Notably, Plaintiff makes no allegation of any work-related communication with NSC via email

or otherwise providing email. See ECF No. 15-6. To be sure, NSC does not require employees

to disclose an email address. Furthermore, redundant transmissions of the same Court-approved

Notice could be interpreted as an endorsement of the lawsuit, which is inappropriate. See

Cruthis v. Vision's, No. 4:12CV244 KGB, 2013 WL 4028523, at *8 (E.D. Ark. Aug. 7, 2013);

Teramura, 2013 WL 12171862 at *4; Knispel v. Chrysler Grp. LLC, No. 11 11886, 2012 WL


                                                 6
248390-2
Case 4:19-cv-04115-SOH Document 23                   Filed 03/27/20 Page 7 of 8 PageID #: 159



553722, at *8 (E.D. Mich. Feb. 21, 2012); Temura v. Walgreen, Co., 2013 WL 12171862, *4

(W.D. Ark. March 7, 2013) (“The Court sees no reason why distribution of the Notice by first-

class mail would be insufficient. Therefore, it will deny Plaintiff’s request to communicate with

potential plaintiffs by telephone, email, or website.”). This burdensome request will only add

additional time and expense to the issuing of any notices, even though two mailings will be sent

to the potential class members and posted at the worksite.

       Third, NSC should be afforded fourteen (14) days to distribute the putative class contact

information after receipt of this Court’s forthcoming order on Plaintiff’s Motion.

       Finally, the opt-in period should be limited to 60 days, which is ample time to distribute

the notices, reminder postcards after 30 days, and physical posting at its Nashville location.

        C. Plaintiff’s Proffered Notice of Right to Join Lawsuit Should be Edited.

       Generally, Defendants do not oppose the proffered Notice of Right to Join Lawsuit. See

ECF No. 15-1. However, some edits should be required by this Court for fairness and to avoid

confusion, including:

               1.       The “RE:” line of the Notice should be amended to state: “Notice of

Lawsuit and Right to Join”. The wording proposed by Plaintiff indicates unpaid wages are

already owed, which is misleading. Also, there should either be an underline for the entire line

or none; only underlining the “Unpaid Wages lawsuit” wording is simply inflammatory.

               2.       The “Introduction” paragraph should be moved to the first paragraph, and

the wording in the “Time Sensitive” paragraph (currently (1)) should be moved to paragraph

number 5.

               3.       The “Description of Lawsuit” in paragraph 3 should be corrected. Also,

there is a misstated gender pronoun in paragraph 4.



                                                 7
248390-2
Case 4:19-cv-04115-SOH Document 23                      Filed 03/27/20 Page 8 of 8 PageID #: 160



                 4.      Finally,   the first sentence of the second paragraph under “Effect of

Joining this Suit” (paragraph 6) should be reworded as follows: “It is important to understand

that you may be entitled to recovery if you worked hours “off the clock” that were unpaid while

you were employed by Defendant.” Plaintiff’s statement is, again, misleading, and the modified

sentence more accurately reflects his claims in this matter. See ECF No. 15-6, ¶¶ 11-13.

          Defendants contend that these requested edits are reasonable and will ensure fairness to

them without interfering with the Notice of Rights being disseminated among NSC’s past and

current Nashville location class members.

                                        III.   CONCLUSION

          In light of the foregoing, Defendants respectfully request that the Court grant, in part, and

deny, in part, Plaintiff’s Motion for Conditional Certification, provide notices to the class

members defined herein, and for such other and further relief as the Court may deem just and

proper.

                                                Respectfully submitted,

                                                Gregory J. Northen (AR Bar No. 2011181)
                                                Alexander D. Clark (AR Bar No. 2017112)
                                                CROSS, GUNTER, WITHERSPOON &
                                                 GALCHUS, P.C.
                                                500 President Clinton Avenue, Suite 200
                                                Post Office Box 3178 (72203)
                                                Little Rock, Arkansas 72201
                                                Telephone: (501) 371-9999
                                                Facsimile: (501) 371-0035
                                                E-mail: gnorthen@cgwg.com
                                                E-mail: aclark@cgwg.com

                                                ATTORNEYS FOR DEFENDANTS




                                                    8
248390-2
